978 F.2d 744
298 U.S.App.D.C. 247
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Janet REDMONDv.WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY, Appellant.
No. 91-7104.
United States Court of Appeals, District of Columbia Circuit.
Oct. 28, 1992.

Before HARRY T. EDWARDS, D.H. GINSBURG and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's May 13, 1991 judgment be affirmed.   The district court did not abuse its discretion in denying the request to amend the pretrial order where the evidence presented at trial did not support a claim of contributory negligence.   See Fed.R.Civ.P. 16(e).   For the same reason, the district court did not abuse its discretion in denying the Washington Metropolitan Area Transit Authority's requests for argument to the jury and jury instructions concerning contributory negligence.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.